Ford, Judge:
The suits listed in schedule “A,” attached hereto and made a part hereof, have been submitted on a written stipulation reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the items marked “A” and checked with his initials MAB by Import Specialist Milton A. Block on the invoices covered by the above protests, and assessed with duty at 19 per centum ad valorem under Item 646.42 of the Tariff Schedules of the United States or at 14i/k per centum ad valorem under Item 646.57 of said Schedules consists of bolts; that said bolts are in chief value of iron or steel; that bolts are provided for in Item 646.54 of the Tariff Schedules of the United States with a rate of duty of .5 cents per pound.
IT IS FURTHER STIPULATED AND AGREED that the protests be submitted on this stipulation, the protests being limited to the items marked “A” as aforesaid.
*424Accepting the foregoing stipulation of facts, we find and hold the items of merchandise marked “A” and initialed on the invoices by the designated import specialist to be properly dutiable as bolts in chief value of iron or steel at the rate of 0.5 cent per pound under the provisions of item 646.54, Tariff Schedules of the United States.
Judgment will be entered accordingly.